Title: To John Adams from David Sewall, 26 May 1821
From: Sewall, David
To: Adams, John


				
					my dear Sir
					York (Maine) 26th. May 1821
				
				In answer to your first query, how do you do? altho’ I may not with propriety reply “Athletice, prancratise, Valeo,” Yet thro the smiles of a kind providence, I am free from pain or anxiety of Body or Mind, respecting the things of this life or a future—I have food and raiment convenient, and in a quiet contented frame of Mind perhaps in as much, or more so: than at any former period of my former pilgrimage.—Altho’ I ought, you may suppose to be otherwise employed I am as much attached to the News of the Day, or the affairs of the World moral and political as I have ever been.—Not from a desire or inclination to be employed or engaged in its transaction, for I covet no ones Honour, or Riches—But from a desire to know how things are going on—in this, and other parts of the World—And am as much affected, with the adversity or prosperity of other, as at any former period I Read considerable, and especially such as treat of the Scripture Prophecy Which seem to be dayly fulfilling. The uncommon exertions that seem to have commenced, and been increasing, for the 20 Years passed for  communicating the knowledge of the Scriptures, afford a hopefull prospect of the amelioration of the Mankind, thro’ the habitable Earth—and that the Times frequently alluded unto, in various parts of the Bible, after the destruction of the four Monarchies mentioned by the Prophet Daniel, Were Spedily approaching.—I acknowledge that I have been a little mortified by the congressional transactions, respecting the Missory Territory, and its Awkward prospective Admission as a State into the Union—And I sincerely hope there will not be,   that Objection to the Proclaimation, that is expected to Issue on the Occasion,—as arose upon Mr. Maddison, that the French Decrees Violating the Neutral Commerce of the United States Were revoked, or annulled, the 2nd. of Novemr. 1811.—Sometimes I feel solicitous for the Welfare of the White Population of the Slave holding States.—and What the future consequences Will be,? from the amazing increase of Slaves, in the Southern States—and in the Louissiana and the Florida Territories—But an overluring beneficent providence, brings Good, out of Evil beyond the coruption of finite beings.—It creates a kind of Nausea to  peruse the proceedings in, the British Parliament respecting the Queen consort of George the 4th.—And it affords me no pleasure to find the Crowned heads of some of the European Nations trembling alive to the support of their dignity and endeavouring to dictate the Internal regulations of the civil police of some of their Neighbours—But whether have I permitted my Pen to flow, since I took it up to Write you,—But I cannot close without remarking that the affairs of the Turkish Govemt. when connected with their neighbours of Russia, are approaching its dissolution—I am much gratified with your Letter and that your nerves are so strong as to Write me with Your own hand, so largely—but not to tire your patience with perusing my hasty Scrolls, I will close with sincere Wishes for your Comfort and happiness here and hereafter—
				
					David Sewall
				
				
					P.S. my present intions is, to Write you oftener, than heretofore If I can find any matter to afford you amusement,
				
			